Citation Nr: 1628649	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  14-20 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for ischemic heart disease as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Adam R. Luck, Attorney


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1954 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed to herbicides during service.

2.  The Veteran has current ischemic heart disease.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(e) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The appeal of service connection for ischemic heart disease has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome adjudicated herein, no conceivable prejudice to the Veteran could result from this decision, and further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for Ischemic Heart Disease

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, ischemic heart disease (as a cardiovascular-renal disease) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013).  As adjudicated below, the Board is granting service connection for ischemic heart disease based on the theory of presumptive service connection of diseases that are presumptively associated with exposure to herbicides (38 C.F.R. §§ 3.307, 3.309(e)); therefore, the additional theories of direct service connection (38 C.F.R. § 3.303(d)), presumptive service connection based on chronic manifestations in service or continuity of symptomatology since service (38 C.F.R. §§ 3.303(b), 3.309(a)), and a chronic disease that became manifest to a compensable degree within a year after service separation (38 C.F.R. §§ 3.307, 3.309) are rendered moot, and there remain no questions of law or fact as to the fully granted issue.  For this reason, these additional theories of entitlement will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides "questions" of law or fact).

To establish presumptive service connection for a disease associated with exposure to certain herbicide agents, a veteran must show the following: (1) that he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) that he or she currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and 
(3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  The list of diseases associated with exposure to certain herbicide agents includes ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina.  See 38 C.F.R. § 3.309(e).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2015); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After a review of all the evidence of record, lay and medical, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran has qualifying "service in Vietnam" so that exposure to herbicide agents during service may be presumed.  The Veteran contends that he has ischemic heart disease as a result of exposure to herbicides.  Specifically, throughout the course of the claim and appeal process, the Veteran has repeatedly and consistently reported that he received multiple temporary duty orders to Vietnam as a weather officer from approximately May 1967 to May 1969.  In a February 2010 submission, the Veteran stated that he flew from the Philippines to Vietnam on a number of occasions and has a clear memory of landing in Da Nang.  He also indicated that he received combat pay during at least some of his time in Vietnam.

The Veteran's personnel record reveals a Letter of Appreciation, dated May 1968, from a Detachment Commander to the Veteran's Commander of Detachment 5, 1st Weather Wing.  In the letter, the Detachment Commander indicated that his detachment conducts operations throughout the western Pacific and Southeast Asia.  He explained that many of their flights are into alien civilian airfields where normal weather facilities are extremely limited.  The Detachment Commander praised the Veteran for supplying the detachment with necessary meteorological data that was both comprehensive and accurate, which allowed the detachment to plan flights in detail before leaving on a mission.  

In June 2013, retired Lieutenant Colonel, W.B.H., submitted a letter in support of the Veteran's contentions.  In the letter, W.B.H. stated that the Veteran served under his command for approximately one year, which ended in May 1969.  W.B.H. further stated that, in his capacity as Officer In Charge of Special Projects and Weather Advisor, the Veteran was authorized to visit various facilities in Southeast Asia, and that some of these visits included stops in Vietnam.

In a pay record from the Defense Finance and Accounting Service (DFAS), the Veteran received pay for multiple periods in service in a "combat zone."  The dates of "combat zone" pay included multiple periods that ranged from December 1967 to November 1968.  In addition, the pay record indicated that, effective October 1967, the Veteran was receiving hostile fire pay, and non-crew and other hazardous duty pay.  While this record does not, in itself, establish that the Veteran had qualifying service in Vietnam, the pay record revealing "combat zone" pay, hostile fire pay, and non-crew and other hazardous duty pay, taken together with the letters from the Detachment Commander and W.B.H., all support the Veteran's contention that he has qualifying service in Vietnam.  Accordingly, and resolving all reasonable doubt, which includes interpretive doubt, in favor of the Veteran, the Board finds that the Veteran is presumed to have been exposed to herbicides during such service.  See 38 C.F.R. § 3.307(a)(6)(iii).

The Board next finds that the evidence shows currently diagnosed ischemic heart disease.  See e.g., October 2009 Private Treatment Record (noting diagnoses of coronary artery disease and acute myocardial infarction with aortocoronary bypass).  Ischemic heart disease is listed as a disease associated with herbicide exposure that is subject to presumptive service connection pursuant to 38 C.F.R. § 3.309(e); therefore, presumptive service connection for ischemic heart disease, as a disease associated with herbicide exposure under the regulatory provisions at 38 C.F.R. § 3.309(e), is warranted.  As discussed above, because the Board is granting presumptive service connection for ischemic heart disease under the regulatory provisions at 38 C.F.R. § 3.309(e), other potential theories for entitlement to service connection are rendered moot and will not be discussed.


ORDER

Service connection for ischemic heart disease, as due to in-service herbicide exposure, is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


